DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 2, 2022. Terminal disclaimer (TD) filed on November 2, 2022 have been approved and entered. Double Patenting rejections are withdrawn in view of the TD. Amendments to claims 1 and 11, and cancellation of claims 2, 3 and 12 have been entered. Claims 1, 4-11, 13-20 are pending, of which claims 8 and 18 are withdrawn from consideration as being drawn to non-elected species. Rejections under 35 USC 103 are withdrawn in view of the amendments. Claims 1, 4-7, 9-11, 13-17, 19 and 20 have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 4-7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of passively monitoring with a media hub device, at a point of sale terminal, one or more user devices, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as commercial interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 11 is directed to a process. 
	Step 2A – Prong One: The limitations of “passively monitoring with a media hub device, at a point of sale terminal, one or more user devices on a wireless communication channel; obtaining identification information for the one or more user devices, the identification information including at least first identification information for a first user device; identifying a location data for the one or more user devices based on a received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel; determining whether the first identification information is associated with information indicating that a retailer-specific or system-specific client application is installed on the first user device; and transmitting, based on identifying a media targeted for the first user device, the media to the first user device via the wireless communication channel, wherein: the media hub device includes a printer associated with the point of sale terminal; obtaining, a transaction information associated with a transaction from a point of sale terminal; storing the transaction information in association with the first identification information in a local datastore of the media hub device, wherein a media targeted for the first user device is based on previous transaction information stored in association with the first identification information; identifying a subsequent visit to the point of sale terminal by the first user device; transferring a media associated with the transaction information to the first user device; in response to determining that the first identification information is associated with information, indicating the first user device has installed the retailer-specific or system-specific client application; identifying media targeted for the first user device; and 	when the first identification information indicates that attributes of the user devices are not previously received in a retailer server, instructing the printer to print a barcode that directs the at least one of the user devices to download a mobile retailer application” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. That is, other than, one or more processors of a media hub device, a point of sale terminal, one or more user devices on a wireless communication channel, received signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channel, a retailer-specific or system-specific client application, a retailer server and a printer associated with the point of sale terminal, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element - one or more processors to perform all the steps. A plain reading of Figures 1A-1C, 9B and 10 and associated descriptions in paragraphs 53-60, and 177-183 of the Applicant’s Specification reveals that a generic processor such as an Intel Pentium microprocessor or Motorola power PC microprocessor suitably programmed may be used perform the claimed steps. Similarly, the point of sale terminal (with a printer) and the user devices may be generic digital devices such as a mobile phone, a tablet-computing device, a laptop computer, or other mobile computing device suitably program to perform their respective functions. The retailer-specific or system-specific client application and a mobile retailer application are broadly interpreted to include generic software suitably programmed to perform the associate functions. Similarly, the wireless communication channels are generic wireless communication channels which are capable of determining signal strength via a triangulation and strength of one or more radio-frequency signals in the wireless communication channels. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 11 is not patent eligible. Independent claim 1 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 4-7, 9, 10, 13-17, 19 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 4, the steps “wherein the media hub device is programmed to: transmit the media to the first user device while a transaction is pending, transmit a second media to the first user device via the wireless communication channel when the transaction is complete, and transmit an electronic receipt to the first user device via the wireless communication channel, wherein the second media is embedded within the electronic receipt or is provided separately from the electronic receipt”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these limitations describe the intermediate steps of the underlying process. 
	In claims 5-7 and 15-17, the steps “wherein the media hub device is further programmed to: obtain a customer identification from a point of sale terminal, the customer identification being used in association with a transaction at the point of sale terminal; store the customer identification in association with the first identification information; and transmit an association between the customer identification and the first identification information to an offer management system via a network; wherein the system comprises an offer management system, and wherein the offer management system is programmed by one or more second physical processors to: monitor an online activity of the first user device that is separate from activity associated with the media hub device; identify second targeted media for the first user device based on the monitored online activity; and transmit the second targeted media to the first user device; wherein to identify a second targeted media, an offer management system is further programmed to identify the second targeted media based further on a transaction at the point of sale terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions because these limitations describe the intermediate steps of the underlying process. The additional elements of an offer management system with one or more second physical processors are generic processors such as an Intel Pentium microprocessor or Motorola power PC microprocessor suitably programmed may be used perform the claimed steps. The additional element of an offer management system with one or more second physical processors performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
	In claims 9-10 and 19-20, the steps “wherein the identification information includes at least second identification information for a second user device, and wherein the media hub device is further programmed to: determine that the second user device is associated with a second user that is waiting in line for a second transaction at a point of sale terminal to be initiated; and transmit second media to the second user device; wherein the wireless communication channel comprises a short-range wireless communication channel”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions because these limitations describe the intermediate steps of the underlying process and the environment in which the abstract idea is applied. Also, the additional element of a short-range wireless communication channel, performs a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
 
Response to Arguments

4.	In response to Applicants arguments on pages 9-10 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. The applicants have not amended the claims to move it closer to an allowance (as discussed during the interview conducted on October 27, 2022) and hence the rejections under 35 USC 101 are maintained. 
Applicant’s arguments regarding rejections under 35 USC 103 and Double Patenting rejections are moot in view of the withdrawn rejections. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Bae et al. (US Patent 10,743,359 B2) discloses an electronic device for connecting with external devices and an operating method thereof. The electronic device includes a communication interface, and at least one processor. The processor is configured to attempt a connection with a second external device through the communication interface, based at least on group device information of a first external device connected to the electronic device, and connect with a third external device through the communication interface, based at least on a failure of connection with the second external device, and refine the group device information of the first external device, based at least on information of the connected third external device.
	(b) Topchy et al. (US Patent 10735808 B2) discloses methods, apparatus, systems and articles of manufacture for media crediting and, more particularly, methods and apparatus of media device detection for minimally invasive media meters. An example apparatus disclosed herein to detect media devices presenting media comprises a cluster generator to generate a cluster of media locations from a reference population of media locations based on media identifying information received from a presentation of media at an unidentified media device at a first media location, a media device determiner to determine media devices available at the media locations in the cluster of media locations, a cluster based media device identifier to identify the unidentified media device based on the media devices available at the media locations in the cluster of media locations, and a media device report generator to generate a report on the identity of the unidentified media device. 	 
 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695 

December 15, 2022